Citation Nr: 1109818	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  09-13 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1953 to January 1955.

This matter originally came before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2008 rating action of the Department of Veterans Affairs Regional Office (RO) in Lincoln, Nebraska.  This appeal was previously before the Board in July 2010, when it was returned for additional development.  Such development having been completed, the appeal has been returned to the Board for further review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDING OF FACT

A currently diagnosed low back disorder is not shown to be causally or etiologically related to service.  



CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated during active service, nor may arthritis be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1).  

The foregoing notice requirements were satisfied by a May 2008 letter, which also informed the Veteran of the law and regulations governing the assignment of disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In addition, following the letter, the January 2009 Statement of the Case and August 2009 and September 2010 Supplemental Statements of the Case were issued, each of which provided the Veteran with additional time to submit more evidence.

Also, the Board finds that the duty to assist provisions of the VCAA have been met in this case.  In accordance with the Board's July 2010 remand, the Veteran was accorded a pertinent VA examination.  Additionally, all relevant treatment records adequately identified by the Veteran have been obtained and associated with the claims file.  Neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  In this regard, the Board notes that the claims file does not include the Veteran's service treatment records.  The record reveals that the RO attempted to obtain these records; however, the National Personnel Records Center has indicated that the Veteran's service treatment records were likely destroyed in a fire in 1973 (the Veteran was notified of this fact in a September 2008 letter and asked to provide any service treatment records he had in his possession).  However, it does not appear that the Veteran will be prejudiced by the lack of such records as he has testified that the received no treatment for his back during service.  Nevertheless, in reaching the following decision, the Board acknowledges the heightened obligation to provide an explanation of the reasons and bases for its findings and to consider the benefit of the doubt rule under 38 U.S.C.A. § 5107(b).  See O'Hare v. Derwinski, 1 Vet.App. 365, 367 (1991).

Standard Of Review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a [V]eteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

General Laws And Regulations

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. § 1110.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

When a chronic disease, such as arthritis, becomes manifest to a degree of 10 percent within one year of the Veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the Veteran's period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to report that he experiences certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Here, the Veteran is not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Analysis

The Veteran attributes his currently-shown low back disorder to service.  Specifically, he contends that he injured his back while carrying pots and other heavy kitchen supplies during his course of duty as a cook.  See DRO hearing, p. 2, BVA hearing, p. 5, August 2010 VA spine examination.  He has consistently stated that he did not seek medical attention for any back complaints during service.  Id.

The earliest medical evidence concerning the Veteran's back is a June 1981 private treatment report, which shows he complained of lower back pain.  This is consistent with testimony by the Veteran indicating that he first sought treatment for his back "probably 20 or 20 years ago."  See BVA hearing, p. 8.  Subsequent records reflect a finding of scoliosis (April 2000) and that the Veteran sought chiropractic treatment for his back.  In this regard, it is observed that the report of an August 2004 chiropractic consultation shows the Veteran reported several incidents preceding his lower back pain, including past work as a rail road mechanic, an automobile accident 25 year earlier, a fall off a step ladder, square dancing weekly, and being kicked by a horse in his right side when he was 14 or 15 years old.  Significantly, however, he made no mention of his military service.  See also March 2004 private treatment report (in which, in connection with his back complaints, the Veteran mentioned an automobile accident years earlier but did not mention his active service).

A March 2010 private physician's statement reflects a finding of arthritic changes in the Veteran's lumbar spine and the physician's opinion that this condition "may have been triggered by initial injury in the military."  However, to the extent that this statement only suggests a relationship between the Veteran's back condition and his active service, it is nothing more than speculative.  The Board notes that service connection may not be based on a resort to pure speculation or even remote possibility.  See 38 C.F.R. § 3.102.  The opinion did, however, trigger the need for a VA examination to obtain an opinion as to the etiology of the Veteran's low back disorder.

In accordance with the Board's July 2010 remand, the Veteran underwent a VA spine examination in August 2010.  The claims file was reviewed in conjunction with the examination and it was noted that the service treatment records were unavailable.  Upon interview with the examiner, the Veteran denied any specific event, injury, or trauma to his low back, but stated that he felt his back condition may have been caused by lifting of pots and pans during his work in the mess hall.  The Veteran denied any back-related treatment in service and stated that he began experiencing back pain and discomfort sufficient enough to seek medical care a number of years following service discharge.  

Upon clinical and X-ray examination of the Veteran, the examiner provided a diagnoses of thoracolumbar scoliosis and kyphosis and diffuse advanced degenerative disc disease and facet degenerative joint disease.  Additionally, the examiner opined that the Veteran's back condition was less likely as not caused by or a result of his military service.  In support of this determination, the examiner  noted that the Veteran had not described any injury, trauma, or incident during service that would likely be provocative of his current lumbar spine condition, and that the Veteran himself had denied having a back condition sufficient enough to seek medical attention during service or for years thereafter.

Therefore, in this case, while the evidence reflects that the Veteran has a current low back disorder, there is no competent evidence that links this disorder to service.  The Veteran acknowledges not seeking treatment for his back at the time and that he did not develop any back symptoms sufficient to seek medical treatment until years after service.  Clearly, then, a chronic low back disorder did not have its onset in service.  Significantly, there is also no medical evidence to suggest the Veteran's current low back disorder is related to service, including his duties as a cook, with the August 2010 VA examiner specifically rejecting any such relationship.  

Although the Veteran has asserted that his current low back disorder is the result of his duties as a cook during service, he does not possess the medical training necessary to render an opinion as to the etiology of this disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494.  In any event, the Board notes that the medical evidence showing that the Veteran more than once failed to mention his active service as a preceding factor to his low back pain undermines the sincerity and credibility of his belief that he acquired a low back disorder as a result of his active service.  In view of these facts, the Board finds that the greater weight of the evidence is against the claim.  Accordingly, the benefit of the doubt rule is not applicable, and the appeal is denied.


ORDER

Service connection for a low back disorder is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


